                     Case 1:18-cv-07658-PKC Document 16 Filed 10/18/18 Page 1 of 2
                     Case 1:18-cv-07658-PKC Document 15 Filed 10/16/18 Page 1 of 2



                                            KIRKLAND &.. ELLIS LLP _
                                                     AND AFFILIATED PARTNERSHIPS



                                                       601 Lexington Avenue
                                                     New York, New York 10022
                                                                                         ;pt:;,..
          Dale Cendali, P.C.
        To Call Writer Directly·                          (212) 446-4800
                                                                                         I,,     ~~"Cll"
                                                                                                                         Facsimile:
            (212) 446-4846                                                                1 __   v+                   c212)446-49o~A    _   u._
      dale.cendali@kirkland.com                          www.kirkland.com                ~.                              Tiu ,,...,,._., ~- ..
                                                                              ,_ ,.,_, u. "'-                     ~~~­
                                                                            ~                                 ~~
                                                      October 16,      2018~_ _                                                   ~J ""-..
          ViaECF
                                                                               A,,11..
                                                                               ~.
                                                                                         en     u     ~ ,rr~~
                                                                                                               ?- .. ,_ .,. ...

                                                                                                              T~ ~ 1---...~~
                                                                                                                                   z:9..u         /J~

                                              ~~r~pq_~.
          Hon. P. Kevin Castel
          United States District Judge                                                   ~~/~~~
          Southern District of New York
          500 Pearl Street
                                                     ~(4 ~~-~~~
          New York, NY 10007                     v~ ~:s rdo---
                                                /"
                                                                .. ~~~~~
                                                          V " . - - ..~ ~ '.s
                          Re:      Take-Two Interactive ~o t;vare, InA ~~~C~ t<..~

      Dear Judge Castel:                             /I~~-;F~                                             ·   ~ ~
                                                                                                      1
             We represent PlaintiffTake-Tvfoin~er'tctive Software, Inc. ("Take-Two") in the above- ~ M
      referenced litigation. We write to request guidance from the Court regarding Defendant JhonnyAA,,__L,_f! .+-
      Perez's ("Mr. Perez") failure to answer Take-Two's Complaint and the upcoming initial       ~/."~~0 -,,- l.o
      conference before Your Honor scheduled for~ at 12:30 pm.                          ~ ~
               By way of background, Take-Two             had~           with Mr. Perez prior to this                                 ~~
      lawsuit initially directly and then through his pre-litigation counsel. Attempts to resolve the --/ ~
      parties' dispute were unsuccessful. As a result, Take-Two had no choice but to file this action to '' i.,.;_ P- ~
      prevent Mr. Perez from further violating its rights. We do not know whether Mr. Perez's pre- A. '-r ~
      litigation counsel is representing Mr. Perez in the litigation, as we have made multiple attempts jt;> ~
      to reach him by phone and e-mail with no response, and to date, he has not appeared in the ~
      litigation. Thus, we do not know whether Mr. Perez is represented, or whether he is repres~ntin~ ~
      himself.                                                              A ~                           ,,.~ . . . / / '
                                                                                              tr)..   ~                     -fj;-       ,_   77'-~

              Mr. Perez was personally served with the Complaint on September 18, 2018. Dkt. l~ ,.
      Thus, pursuant to Federal Rule of Civil Procedure 12(a)(l)(A)(i), Mr. Perez's answer was du~ J ~"
      October 9, 2018. That date came and went with no answer. Prior to Mr. Perez's answer              ~
      deadline, Take-Two reached out to Mr. Perez's pre-litigation counsel on September 26, 2018 to~
      schedule a time to hold a conference pursuant to Federal Rule 26(f). Take-Two planned to use ~
      that call to also discuss the contents of the joint letter Your Honor ordered to be filed prior to thet'~ ..2Sl
      October 24 conference. Dkt. 10. Mr. Perez's counsel did not respond to Take-Two's request tQ_~                    0
      meet and confer. In light of New York Rule of Professional Conduct 4.2(a) and his lawyer's             l?i1 JJl/"tJ             Dee...
      historical representation leading up to the litigation, however, Take-Two wanted to receive ~
                                                                               J /0: 3tif1J So OYI. IJ,v~ z:'y


Be•Joog    ChOo•go    Hoog Koog    "°""°"   Loodoo   L0>Aogol~       """""     P••PJ~~lro~~f:;;
         Case 1:18-cv-07658-PKC Document 16 Filed 10/18/18 Page 2 of 2
         Case 1:18-cv-07658-PKC Document 15 Filed 10/16/18 Page 2 of 2


                                  KIRKLAND &.. ELLIS LLP


Hon. P. Kevin Castel
October 16, 2018
Page2

guidance from this Court on how to proceed before attempting to contact Mr. Perez directly to
effectuate the October 24 conference.                                     ·

        In light of Mr. Perez's failure to timely respond to the Complaint, Take-Two believes that
Mr. Perez does not intend to participate in the litigation and may not attend the October 24
conference. If that is correct, Take-Two will move for entry of a default judgment. Before doing
so, however, Take-Two respectfully seeks guidance on how the Court would like to proceed with
the case and the October 24 conference, including whether Your Honor believes the filing of a
default motion is appropriate at this time and whether Your Honor still would like to hold the
October 24 conference.

       Finally, as we are also mindful of the rules against ex parte communications with the
Court, out of an abundance of caution we are copying both Mr. Perez and his pre-litigation
counsel, Scott Bennett.



                                                                                          t




cc: Scott Bennett (via U.S. mail, Federal Express, and e-mail)
    Defendant Jhonny Perez (via U.S. mail and Federal Express)
